Citation Nr: 0513853	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for VA death benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1942 and from June 1945 to June 1946.  In November 1976, VA 
Compensation and Pension service declared the veteran had 
forfeited any rights to VA benefits under 38 U.S.C. § 3504(a) 
[currently codified at 38 U.S.C.A. § 6104(a)(West 2002)] for 
treasonable acts.  

This appeal arises from April 2003, June 2003, July 2003, and 
August 2003 administrative determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied the appellant's 
request to reopen her claim for VA death benefits based on 
the veteran's service.  


FINDINGS OF FACT

1.  Forfeiture of VA benefits was declared against the 
veteran by the VA Compensation and Pension service in 
November 1976 based on a finding the veteran had given 
voluntary support to the Japanese occupation forces in 
violation of Section 38 U.S.C. § 3504(a) [currently codified 
at 38 U.S.C.A. § 6104(a)(West 2002)].  

2.  In February 1986, the appellant filed her claim for VA 
death benefits as the veteran's widow.  

3.  The RO, in a January 1987 administrative decision, 
determined that no death benefits were payable to the 
appellant as VA benefits based on the service of the veteran 
had been forfeited due to his treasonable acts.  The 
appellant appealed that determination.  

4.  The Board of Veterans' Appeals (Board), in a January 1988 
decision, determined that the forfeiture declared against the 
veteran pursuant to 38 U.S.C. § 3504(a) permanently barred 
the appellant from receiving VA death benefits, including 
burial benefits.  

5.  The RO, in December 1988 and June 1990 administrative 
determinations, found that no new and material evidence had 
been submitted to reopen the appellant's claim for 
eligibility for VA benefits based on the service of the 
veteran.  The appellant did not appeal those determinations 
of the RO.  

6.  The appellant submitted her application to reopen her 
claim for VA death benefits in November 2002.  In support of 
her claim the veteran submitted additional letters and 
statements.  

7.  Since the June 1990 RO administrative determination, the 
appellant has not submitted new and material evidence that 
raises a reasonable possibility of substantiating her claim.  


CONCLUSIONS OF LAW

1.  The June 1990 administrative determination of the RO is 
final.  38 C.F.R. §§ 3.104, 19.192 (1989).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to death benefits based on the 
veteran's service.  38 C.F.R. § 3.156(a) (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen her claim was filed in November 
2002, consequently, the new version of § 3.156 (2004) does 
apply.  

The appellant filed her application to reopen her claim for 
death benefits in November 2002.  The RO denied the claim in 
April 2003.  In July 2003, the RO instructed the appellant 
that she must submit evidence that warranted revocation of 
the forfeiture against her spouse.  They explained to her 
that it must show that he did not commit treason.  The RO, in 
an August 2003 letter, again explained that the appellant 
must submit new and material evidence that warranted 
revocation of the forfeiture.  The RO issued a statement of 
the case to the appellant in November 2003.  It included the 
new regulations defining new and material evidence.  The RO 
in March 2004 sent the appellant a letter which informed her 
of the passage of the VCAA and its provisions.  The RO 
specifically listed the information received and considered, 
and explained what evidence VA was responsible for obtaining, 
and what actions the appellant must take.  The letter also 
explained what evidence was necessary to support her appeal.  
The RO readjudicated the claim and issued the appellant a 
supplemental statement of the case in April 2004.  

The appellant did not submit any additional evidence and 
merely submitted her own letters and statements.  She did not 
identify any additional records that had not already been 
obtained.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary.  The Secretary, in the Secretary's discretion, may 
apportion and pay any part of benefits forfeited under 
subsection (a) to the dependents of the person forfeiting 
such benefits.  No dependents of any person shall receive 
benefits by reason of this subsection in excess of the amount 
to which the dependent would be entitled if such person were 
dead.  In the case of any forfeiture under this section there 
shall be no authority after September 1, 1959 (1) to make an 
apportionment award pursuant to subsection (b) or (2) to make 
an award to any person of gratuitous benefits based on any 
period of military, naval, or air service commencing before 
the date of commission of the offense.  38 U.S.C.A. § 6104 
(West 2002).  

Death benefits may be paid as provided in paragraph (a) of 
this section where the forfeiture by reason of a treasonable 
act, was declared before September 2, 1959, and such benefits 
were authorized prior to that date.  Otherwise, no award of 
gratuitous benefits (including the right to burial in a 
national cemetery) may be made to any person based on any 
period of service commencing before the date of commission of 
the offense which resulted in the forfeiture.  38 C.F.R. 
§ 3.904 (b)(2004).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed at 
38 C.F.R. § 20.302 (2004).  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails a notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302 
(2004).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

Factual Background and Analysis.  Forfeiture of VA benefits 
was declared against the veteran by the VA Compensation and 
Pension service in November 1976, based on a finding the 
veteran had given voluntary support to the Japanese 
occupation forces in violation of Section 38 U.S.C. § 3504(a) 
[currently codified at 38 U.S.C.A. § 6104(a)(West 2002)].  

In February 1986, the appellant filed her claim for VA 
benefits as the veteran's widow.  The RO, in a January 1987 
administrative decision, determined that no death benefits 
were payable to the appellant as VA benefits based on the 
service of the veteran had been forfeited due to his 
treasonable acts.  The appellant appealed that determination.  

The Board of Veterans' Appeals (Board) in a January 1988 
decision determined that the forfeiture declared against the 
veteran pursuant to 38 U.S.C. § 3504(a) permanently barred 
the appellant from receiving VA death benefits, including 
burial benefits.  

The RO, in December 1988 and June 1990 administrative 
determinations, found that no new and material evidence had 
been submitted to reopen the appellant's claim for 
eligibility for VA benefits based on the service of the 
veteran.  The appellant did not appeal those determinations 
of the RO.  No correspondence was received from the appellant 
within one year of the June 1990 letter informing her of the 
RO determination.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The Board reviewed the 
claims folder to determine the last final disallowance of the 
appellant's claim for VA death benefits.  The June 1990 
administrative determination of the RO is the last final 
disallowance of the claim.  

At the time of the June 1990 administrative determination, 
the claims folder included the veteran's service personnel 
records, his July 1945 Affidavit, the November 1946 report of 
a VA Field Examination, Report of the 33rd CIC Detachment (as 
set out in the November 1976 Forfeiture Decision), and a copy 
of the Peoples Court decision dismissing charges of treason 
against the veteran.  

Since June 1990, the veteran submitted her VA Form 21-534, 
wrote letters to the RO and submitted a Statement in Support 
of her Claim in April 2004.  The letters and statements of 
the appellant merely reiterate assertions previously made.  
In essence, the appellant wished to request non-service 
connected pension, rather than death benefits.  She has not 
submitted any documentation which demonstrates the veteran 
did not lend aid and comfort to the enemy or commit 
treasonous acts.  Her statements are merely cumulative and 
redundant.  As no new and material evidence has been 
submitted her claim may not be reopened.  

Since the June 1990 RO administrative determination, the 
appellant has not submitted new and material evidence that 
raises a reasonable possibility of substantiating her claim.  




ORDER

The request to reopen the claim for eligibility for VA death 
benefits, based on the service of the veteran, is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


